Case 4:20-cv-01465 Document 1-20 Filed on 04/24/20 in TXSD Page 1 of 5




     EXHIBIT20
Case 4:20-cv-01465 Document 1-20 Filed on 04/24/20 in TXSD Page 2 of 5




                                lN THEUNll'liIDSTAT.ES
                                                     DJSTlUCl'CO'ORT
                                xron
                                   THIDSOlJTDER1'Jl>lS'l'lUCT
                                                           01,lTEXAS
                                          llOUSTONDMSION'

                  G, OLIVlilRJ,
          :MlC'HAEL                                §
                                                   §
                 Plnint.ifi;                       §
                                                   §
          y.
                                                   I   ClvllA.<:tion
                                                                  No. 4!17-cv-01970
          SBEL:tOlLCO~AN1'1                        §
                                                   §
                 DefC.lldnnt.                      §
                                                   §
                 DmrENDANTSANsw;EnSANDOBJECTlONS
                                1
                                               ',('0PLAJN'l'.lli'F)a
                                                                  li1lRST
                              SET onINT.IDRROGATom:@§

                            0, Oliveriby flndthroughhis attomoysof reoordJMerleJ, Obertland
         TOI PlaintiffMichaeil
             BdwfllSulllvnn,
                          ObertiS~lliwm LLP,712MainSfrco~Suite900jHoustonJTX77002
                        to thi,,
                 .Pursu1mt         Rulesof CMIFiQcedurei
                              Fedo.ml                Defendant
                                                            ShellOilCompnny
                                                                          C'Sh1m»)
         by andthraughittundemigncd
                                 attorneysofrec(ird,   th&fullowlng
                                                  serves          AnawersendObjeotions

         to PlaintlfraFirstSet of !ntltrrngntorle$.         responsca
                                                 Thr,fuUowlng       ara basedu:ponJnfurma6o.n
                                  looatedby Shelli\Soflhe doti,hate0t':Pursue.nt
         pmserttlyl\wibr.bleIQ8.11d                                           m R~Ic26(e) Qfthc
         Fl!dentlRulesof CMI Procedure,ShellrsserveiJ
                                                   the tight to supplement1l1ese
                                                                              responses.
                                                                                      upon
        su~se.quent      of addldone.lJ
                 di.scoV8J)'                  documentsor evidenceof any additlonal
                                    non~prMleged
        iaots.


        Dated:December
                     4J2017                        RespactfuUy
                                                            submitted,

                                                   NORTO~
                                                        ROSEl1ULBRIGllTUiS
                                                                        L~


                                                   IslSlum11a       CJliTk
                                                            _Jo}_uiso~
                                                      srunll)QJolmson
                                                                    Clark
                                                      StateBarNo. 00,790977
                                                   shnunn,clarl<@n.~wnton~lbrlght
                                                                         ,com




                                               EXHIBIT

                                                   'o
                                                                           RODRIGUEZ/Shell 000073

                                       I
Case 4:20-cv-01465 Document 1-20 Filed on 04/24/20 in TXSD Page 3 of 5




                                              FIRST SET OF JNTERROGATOlUES
                              TO PLAJNT,I]',F'S
                   :RESPONSlfiS

                      NO.1:
          INTERROGATORY
          Identifyevery person Jasper Smidtmaninterviewedas a part of his investigationinto Crockett
          Oaksm1s allegedconflictofinteres~andstate:(a) the datehe spoketo them;and (b) what each
          of themsaid•

          .RESPONSE:

          Shellobjectsto this interrogatoryas overlybroad,undulyburdensome,unreasonablyinvasiveof
         the privacyof third-partyindividualswho are not a party to -thislawsuit.and because it seeks
          informationprotectedby the attorney-client and/orworkprod11otprivileges.Subjectthere.toand
         withoutwaivingthe same,in connectionwiththe investigation,as a result of seriousallegations
         of ethicsand complianceviolationsreportedvia the ShellGlobalHelpline,Jasper Sm.idtmenof
         SheWs Business fntegricy Department(''BID,1) was assigned to conduct an independent
         investigation. In connectionwith his investigation,he interviewedPlaintiff, Crockett Oaks,
         formerRegionalSecurityManager·Americas;Robert Schoen,Counb:ySecurifyManagerU.S.;
         BarneyBedard, Head of Businessfntegrlt;yAmericas;Dana Croft; Shel) Policy Team Lead
         Domestic;ThomasHutt, Asset ProtectionManager STCH;Kathy Long, Recruiter; Michael
         Ashby, Soui-cer~Michael Dixon, Director of Strategic Accounts at G4s Secure Solutions;          !
                                                                                                         I
                                                                                                         I
         SalvadorMendez,RegionalAssetProtectionManagerAmericas;James Hall, Vice Presid1mt,
         CorporateSecurity;and Pete Linioger,DownStreamSecurityRisk & AssuranceLead,                     l
                                                                                                         I
                                                                                                         I
                                                                                                         I


   )     INTERROGATORYNO, 2:

         Identifyeach date and time JasperSmidtmanspoke to James Hall betweenSeptember9, 2016
                                                                                                         I
         andDecemberI 6, 2016 about Croo~ettOaksID, and, as to eachsuch time, recitethe contentof
         tbeir conversations,to the b6Stof your abilityandrecollection.                                  I
        RESPONSE:                                                                                        i
                                                                                                         I
         She11 objectsto this interrogatoryas overlybroad,undulyburdensome,unreasonablyinvasiveof        I
         the privacyof third-patfyindividualswho are not a party to this lawsuit,and because It seeks    !
         infonnationprotectedby the attorney-client and/orworkproductprivileges. Subject theretoand
        withoutwaiving the same, on October 17, 2016, SmldtnuminterviewedHall as part of his
        investigation.SmidhnaninterviewedHall againon November14, 2016 in order to clarify and
        followup on Hall's responsesin lightof ho.wthe lnvestigationhad evolved.



        INTERROGATORYNO. 3:

        Why did James W.D. Hall want to look to backfillBob Schoen's role with some younger
        externaltale~ as he statedin bisJuly 7, 2016e-mailto Oaks?




                                                                                RODRIGUEZ/Shell 000075
Case 4:20-cv-01465 Document 1-20 Filed on 04/24/20 in TXSD Page 4 of 5




 ..°)     JmS.PONSE:

         Shellobjectsto this interrogatoryas argumentativa  end assumingfacts not in evidence. Subject
         theretoand withoutwaivingthesame,on July7, 20I6, JamesW.D. Hall sent an emailto discuss
         equalityof opportunityfor a diversepanelof applicantsfur the SecurityAdvisorposition. Hall
         did not expect or require Oaks to seek or hire only young and/or female applicantsfor the
         SecurityAdvisorposition. Hallintendedtoreiterateto Oaksin his email.She1Pscommitmentto
         seekingand retaininga diverseand inclusiveworkforce,subjectto Shell's guidingprinofpleto
         hire the mostqualifiedapplicantfor everyposition.Hallnever recommendedhiring a candidate
         on the basis of their genderor age. He believedit washis role to challengeOaksas the decision
         makerto ensurethat Shelfwas fully consldorlnga diversegroupof candidateswho had met the
         minimwncriteriafor the role. After 1hlschallengeby Hal~ Oaks confinned his selectionof
         Oliveriasthe hestchoi~ and Hallsupportedthe recommendation.



         lNTERROGATORYNO.4!.
         Did MichaelOliverisatisfythe qualificationsfor the positionof SecurityAdvisorU.S. that was
         open in September20167             •

         ;gn;Bl?ONSE:
                                                               for the SecurityAdvisorU.S. position
         Oliveriand the otherapplicantsselectedto be interviewed
                                                   for the position.
         in September2016satisfiedthe qualifications



                         NO. 5:
        lNT.li:J.UlOGATORY
                                                                    or negativeanswerto Interrogatory
        Pleasestate the factsyou reliedon for eitheryour a.ffimuitive
        Number4.                                                                                          I
                                                                                                          i
                                                                                                          I
        J.UiSPONSE!                                                                                       I!
         ShelJobjectsto this interrogatoryta the extentthat it is prematureand requires Shellto marshal   i
        aUof its evidenceat this stageof the proceedings.Subjectto and-wrth.out   waivingthe foregoing    '·
        objections,a.copyof the SecurityAdvisorU.S.job postingand listedqualificationrequirements
        for the positionwill be produced. Oliveriandthe otherapplican!S    selectedto be mterviewedfor
        the SecurityAdvisorU.S.positionin September2016satisfiedthe qualificationrequirementsfor
        the position.



        lNTERR,OGATORYNO. 6:
        State all the dates that James W.D. Hall has physicallybeen in Houston,Tro{asfor business
        purposesfrom January1,2015to the present.




                                                                                  RODRIGUEZ/Shell 000076
Case 4:20-cv-01465 Document 1-20 Filed on 04/24/20 in TXSD Page 5 of 5




                                              VERIFICATION

         STATEOF U'.'&O,S                           §
                                                    §
              OF
         COUNTY          H:riVYU.                   §


               On thls day S01tjaGonzales,tho affiantappeat'edin pe1•sonbeforea notaiypublic,who
         lcnows11woffinutto be the personwhosesignature         on thisdocument.Accordingto the
                                                        a_p_pears
         affiant'sstatementsunderonth,tho affientis an authodzedre_pi:esentntivof enndis entitledto
         makethis affidaviton behalfof Sfuill OilCompany,patty in this case;the affianf:has rend
         De.fundnnt's ObjeotioDB and Answersto Plaintiff'sFh:st Set of Interrogatol'lesand  ~ the
         mfonnationin thesaobjeotioruiandanswersto interrogato1-ie    s    accordingto the affiant's
                                                                  is oou:ect
         personalknowledge  bnsedon infonnntionobtained fromotherpersons,reasonableinquizy,and
         companybusinessrecords.

                                                                                              __
                                                                                            ....   ..




                SWORNTO AND SUBSCRIBEDbeforeme .on this              J.f-/A-
                                                                          dH}'of    b.ecewJoef
        2017.

I   )           (SEAL}




          e
                   RosaEllaGarda
                        PubUc
                   Nob!Jy     Sl8teofTexas
                   No!af)'lDI690343-4
                         El<plres
                   Comm!SS!on
             111
                   04·1HW20                                    ~fro, ~Pa
                                                          '@osC\.                      ta
                                                             PrintedName of Notary




                                                                                RODRIGUEZ/Shell 000077
